268 S.W.3d 433 (2008)
Robert S. CHURCH, Employee/Appellant,
v.
TREASURER OF the STATE of Missouri, as Custodian of the Second Injury Fund, Respondent/Respondent.
No. ED 91026.
Missouri Court of Appeals, Eastern District, Division Three,
September 16, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 3, 2008.
Richard T. Grossman, Saint Louis, MO, for Employee/Appellant.
Kevin Alan Nelson, Saint Louis, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Robert S. Church (Employee) appeals from the Labor and Industrial Relations Commission's (Commission) decision adopting the Administrative Law Judge's decision denying Second Injury Fund liability and concluding that Employee was not permanently totally disabled from his latest work-related injury.
We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission's judgment is supported by sufficient competent and substantial evidence, and is not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).